Order entered June 5, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-12-00445-CR

                         MCKNIGHT, DONALD ALLEN, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                            On Appeal from the 86th District Court
                                  Kaufman County, Texas
                               Trial Court Cause No. 30048-86

                                           ORDER
         We GRANT the State’s June 4, 2013 motion to extend time to file the State’s brief. The

brief received by the Court on June 4, 2013 is ORDERED timely filed as of the date of this

order.


                                                      /s/   MOLLY FRANCIS
                                                            PRESIDING JUSTICE